Citation Nr: 0931915	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-42 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right herniorrhaphy, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a left herniorrhaphy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty from August 1983 to 
March 1997.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
December 2002 rating action of the VA Regional Office (RO) in 
St. Petersburg, Florida.  Originally, there were four issues 
on appeal; the issues were as follows:

1.  Entitlement to an increased 
evaluation for recurrent dislocations of 
the right shoulder, currently rated as 20 
percent disabling.

2.  Entitlement to an increased 
evaluation for recurrent dislocations of 
the left shoulder, currently rated as 20 
percent disabling.

3.  Entitlement to an increased 
evaluation for the residuals of a right 
inguinal herniorrhaphy, currently rated 
as 10 percent disabling.

4.  Entitlement to an increased 
evaluation for the residuals of a left 
inguinal herniorrhaphy, currently rated 
as 10 percent disabling.

When the service member originally appealed the December 2002 
rating decision, the right and left shoulder disabilities 
were rated as 10 percent disabling.  Noncompensable 
evaluations were assigned for the residuals of a right and 
left inguinal hernia repairs.  In August 2005, after 
obtaining additional medical evidence, the RO granted 
increased ratings for all four disabilities.  The effective 
date of those ratings was determined to be July 17, 2002, the 
date in which the service member submitted his claim for an 
increased evaluation.  

Despite the granting of increased ratings, none of the grants 
were a full grant of the benefit sought on appeal because 
higher ratings were available.  Regarding a claim for an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, those issued remained before the 
Board.  

The service member proffered testimony before the undersigned 
Veterans Law Judge via a hearing in January 2007.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.

In May 2007, the Board issued a Decision/Remand on the four 
issues before it.  The Board granted an increased evaluation 
for the right shoulder disability but denied entitlement to 
an increased rating for the left shoulder disorder.  The 
remaining two issues involving right and left hernias were 
remanded to the RO via the Appeals Management Center (AMC) 
for the purpose of obtaining additional medical information.  
The claim was subsequently returned to the Board and upon 
review, the Board concluded that the claim needed to be 
remanded again because the information requested in the 
Decision/Remand of May 2007 was not obtained and included in 
the claims folder.  Hence, the claim was remanded to the AMC 
in December 2008.  

Following that remand, the appellant underwent a VA 
examination of the groin and the results were forwarded to 
the AMC.  Upon reviewing the information obtained, the AMC 
granted separate noncompensable evaluations for right and 
left ilioinguinal nerve impingement.  The effective date was 
determined to be July 17, 2002 - the date that the appellant 
submitted his increased ratings claim.  The appellant was 
notified of that action.  It is noted that the appellant, 
through his accredited representative, has continued to 
appeal the assignment of the 10 percent ratings for the right 
and left hernia disorders.  The claims folder is silent as to 
whether the appellant has appealed the assignment of the 
noncompensable evaluations for the nerve impingement 
disabilities.  As such, it is the determination of the Board 
that these issues are not currently on appeal.  If the 
appellant wishes to appeal the noncompensable evaluations, he 
should submit the appropriate paperwork to the RO so that 
further action on these items may occur.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant has undergone three surgeries to the right 
inguinal area for hernia repair and two surgeries to the left 
inguinal area for hernia repair.

3.  VA medical examination reports along with medical 
treatment records indicate that the appellant has suffered 
recurrent left and right inguinal hernias.  

4.  The service member's post-operative left and right 
inguinal hernias are small in size, are somewhat reducible, 
and not well supported by a truss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the rating criteria for a 30 percent disability evaluation, 
but no higher, for the residuals of a right inguinal 
herniorrhaphy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.104, Diagnostic Code 7338 (2008).

2.  Resolving all reasonable doubt in the appellant's favor, 
the rating criteria for a 30 percent disability evaluation, 
but no higher, for the residuals of a left inguinal 
herniorrhaphy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.104, Diagnostic Code 5338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant by the RO and the AMC.  The most recent letter 
was sent to the appellant by the AMC in October 200.  These 
letters were promulgated prior to the Board issuing a 
decision on the merits of the appellant's claim.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim for an increased evaluation, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AMC/AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone a number of examinations and the results from 
those exams have been included in the claims folder for 
review.  The most recent of those medical examinations 
occurred in January 2009.  The examinations involved a review 
of the claims file, a thorough examination of the appellant, 
and an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examinations are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant provided comments before the 
undersigned Veterans Law Judge (VLJ) in January 2007.  During 
that hearing, the appellant described the symptoms produced 
by his left and right inguinal hernia residuals.  He stated 
that he experienced pain and discomfort, along with some 
restriction of movement.  The appellant was given notice that 
the VA would help his obtain evidence but that it was up to 
the appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issue now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its December 2008 remand instructions.  The 
Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for a medical examination and 
the appellant attended that examination.  The results were 
then returned to the AMC and the AMC issued a rating decision 
and a Supplemental Statement of the Case (SSOC) after 
reviewing the results of that examination.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him by the 
RO in March 2006.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As reported above, during the course of this appeal the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) was 
promulgated by the Court.  According to this case, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  He was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.

In the case currently before the Board, the SOC and the 
subsequently issued SSOCs did make specific reference to the 
diagnostic code that can be used to evaluate hernia 
conditions.  In Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May 16, 2007), the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  In this instance, the appellant demonstrated his 
awareness through the various submissions he has made to the 
VA over the long course of this appeal.  Also, he 
demonstrated actual knowledge when he was discussing with the 
RO and the examining physicians the manifestations and 
symptoms produced by his disabilities.  The appellant further 
insinuated through his written statements that he was aware 
of what was required in order for increased ratings to be 
assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issues now before 
the Board, the appeal does not stem for a disagreement with 
an evaluation assigned in connection with the original grant 
of service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has also held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant has been assigned a 10 percent disability 
rating for the residuals of right and left inguinal 
herniorrhaphies and noncompensable evaluations for right and 
left ilioinguinal nerve impingement.  

As a result of the appellant's claim for an increased 
evaluation, the appellant underwent a VA medical examination 
in November 2002.  Prior to the exam, the appellant informed 
the examiner that he had undergone five (5) surgeries for the 
repair of bilateral inguinal hernias.  He complained of pain 
and tenderness along the incision sites, which, in turn, 
prohibited the appellant from lifting heavy objects.  
Nevertheless, he did tell the examiner that he did not have 
abdominal pain, nausea, or experience vomiting.  The actual 
examination produced the following results:

On physical exam in the left groin 
approximately 4 cm long well healed scar 
is noted.  In the right groin, surgical 
scar measures approximately 6 cm in 
length.  The width of both scars is 
approximately 0.5 cm.  Scars are well 
healed and nondeforming.  Right inguinal 
area is tender to palpation.  Examination 
also reveals small bulge on the left 
side.  Area of bulging is less than 1 x 1 
cm in dimension.  

The bulging area was thought to be an incisional hernia.   

Another examination was performed in January 2005.  Again he 
complained of pain in both the left and right groin areas.  
He further stated that he had difficulty walking, performing 
sexual intercourse, bending over, lifting, etcetera.  At 
times, he stated that he suffered from nausea and spasms.  
The physical examination revealed the following:

	. . . Inguinal exam shows bilateral 
inguinal scars.  Mild tenderness to 
palpation.  No protrusions, no masses, no 
evidence of any present hernias, however, 
he does complain of tenderness and there 
is visible scars in bilateral inguinal 
area.  

A third exam was performed in May 2008.  The appellant 
explained that the use of a truss did not help in the support 
of the groin area, and that medications only provided limited 
relief.  He complained of pain and difficulty walking.  The 
examiner indicated that the appellant had another hernia of 
the right side.  It was determined to be reducible and/or 
operable.  A previous scar on the right side was nonpainful 
and not elevated/depressed.  The left side showed a well 
healed scar with no pain, depression, or elevation  

Finally, a fourth examination was accomplished in January 
2009.  That examination indicated that there was nerve damage 
as a result of the appellant's various, and repeated, 
herniorrhaphies.  It was reported that there was tenderness 
and thickening in the bilateral inguinal canal area with 
decreased sensation and nerve impingement.  The nerves were 
not determined to be paralyzed.  

In conjunction with this claim, the appellant's medical 
treatment records have been obtained and included in the 
claims folder for review.  These records show that the 
appellant has sought repeated treatment for pain and 
discomfort in both the right and left inguinal areas.  Of 
note are diagnoses of hernias on both sides of the inguinal 
canal.  Additionally, the treatment records indicate some 
restriction of movement when walking and pain that is not 
relieved through the use of a truss or prescription 
medications.  The constant in the records are the appellant's 
complaints of pain, restriction of movement, and the 
formation of new recurrent hernias on each side.  It is 
further recognized that during the course of the appeal, the 
appellant has consistently sought treatment, whether it be in 
the form of medications or by review by a medical 
professional.  Such action has been noted in the history 
portions of all of the VA-sponsored medical examination 
reports.  Nevertheless, it is also noted that the somewhat 
tender scars in both areas have not been found to be 
ulcerative, red, productive of heat, adhesive, or productive 
of other abnormalities.

The appellant's herniorrhaphy residuals have been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 7338 (2008).  
Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or is not operated, but 
remediable.  Id.  A 10 percent rating is assigned when the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent rating is 
assigned when the inguinal hernia is small and postoperative 
but recurrent; where it is inoperable and irremediable, not 
well supported by truss; or where it is not readily 
reducible.  A 60 percent rating is assigned where the 
inguinal hernia is large, postoperative, and recurrent, and 
is not well supported under ordinary conditions and is not 
readily reducible, when considered inoperable.  Ten percent 
is added for bilateral involvement, providing the second 
hernia is compensable.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2008).  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the service member 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case an increased 
rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The various examination results, along with the 
information provided by the service member, attest to the 
severity of the hernia condition affecting both sides of his 
groin.  The appellant has been diagnosed with recurrent left 
and right hernias.  The wearing of a truss does not appear to 
provide the appellant with enough support to prevent the 
formation of additional hernias.  While the clinical findings 
do not exactly mirror the schedular criteria for a 30 percent 
disability rating for the residuals of a right inguinal 
herniorrhaphy and a left inguinal herniorrhaphy, the Board is 
of the opinion that the evidence more closely approximates a 
30 percent rating for each disability vice that of a 10 
percent evaluation previously assigned.  Thus, it is the 
conclusion of the Board that the evidence is in equipoise, 
and since the appellant is supposed to be afforded the 
benefit-of-the-doubt, the appellant's claim for a 30 percent 
evaluation is granted.

Nevertheless, the medical evidence does not indicate that the 
appellant's symptoms are so disabling that separate 
evaluations in excess of 30 percent should be assigned.  
There is no evidence that a medical care provider has 
determined that the recurrent hernias of either side of the 
groin as being inoperable.  Also, the recurrent hernias have 
not been described as being medium or large in size, and 
there is no indication that they are not reducible.  Thus a 
60 percent rating is not warranted.  

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation for each of the 
disabilities.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected residuals of right and left inguinal 
herniorrhaphies are inadequate.  A comparison between the 
level of severity and symptomatology of the appellant's 
disabilities with the established criteria found in the 
rating schedule for hernia disorders shows that the rating 
criteria reasonably describes the appellant's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for any of 
the disabilities.  Indeed, it does not appear from the record 
that he has been recently hospitalized any of these 
conditions.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
disabilities.  There is nothing in the record which suggests 
that the service-connected disabilities have markedly 
impacted his ability to perform a job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2008) is not 
warranted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for separate 30 percent 
ratings for each of the hernia disabilities, but no higher, 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.




ORDER

1.  A disability evaluation of 30 percent for the residuals 
of a right herniorrhaphy is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.

2.  A disability evaluation of 30 percent for the residuals 
of a left herniorrhaphy is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


